This cause is pending before the court upon the filing on September 15, 2009 by the Board of Commissioners on Grievances and Discipline of a certified copy of a felony conviction. On September 29, 2009, the board filed a motion to strike and remove a letter and print-out of respondent’s attorney-registration information that was inadvertently attached to the September 15, 2009 filing. Upon consideration thereof,
*1414It is ordered by the court that the motion of the board is hereby granted. It is further ordered by the court that the Clerk’s office remove the letter and print-out from the file.